Response to Amendment
The reply filed on April 12, 2021 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): The reply appears correct most of the objections/rejections set forth in the prior Office Action, however, the Applicant again fails to submit drawing corrections to Figures 3-5 and 14-16, see section 4 of the prior Office Action. See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T Tse whose telephone number is (571)272-3051.  The examiner can normally be reached on Mon-Fri 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/YOUNG T. TSE/Primary Examiner, Art Unit 2632